Citation Nr: 0201896	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had a period of active duty for training, from 
January to April 1977, and active service from May to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied, on the ground that new and 
material evidence had not been presented, the veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired neuropsychiatric disorder.  The 
veteran submitted a notice of disagreement with this rating 
decision in October 1997.  Later in that month, the RO issued 
him a statement of the case.  The veteran filed his 
substantive appeal in April 1998.

The Board considered and remanded the claim in April 2000 and 
May 2001.


REMAND

In its May 2001 Remand of the claim on appeal, the Board 
instructed the RO to schedule the veteran for a 
videoconference hearing before a Member of the Board.  The 
veteran had requested such a hearing earlier in May 2001 by 
marking one of four choices concerning Board hearings set out 
in a letter from the RO, and returning the document to the 
RO.

The RO wrote to the veteran in August 2001 proposing a date 
(October 12, 2001) for a videoconference hearing, and 
informed him that if a response was not received by September 
22, 2001, the hearing would be canceled and he would be kept 
on the hearing schedule for a future visit by a Member of the 
Board.  The veteran did not respond to this communication.  

In November 2001 the Board sent the veteran an inquiry as to 
whether he still wanted a hearing before a Member of the 
Board.  He was informed that if he did not respond within 30 
days, the Board would assume that he still wanted a hearing 
before a Board Member at the RO, and that the case would be 
remanded for such a hearing.  No response was received from 
the veteran.

In view of the foregoing, the Board will remand the claim for 
the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
accordance with applicable laws and 
regulations.

If the benefit sought on appeal remains denied after 
compliance with laws and regulations relative to the 
processing of appeals, the case should be returned to the 
Board for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


